IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs August 20, 2013

  KENNETH E. DIGGS v. LASALLE NATIONAL BANK ASSOCIATION,
                           ET AL.

                  Appeal from the Chancery Court for Shelby County
                   No. CH1217932     Arnold B. Goldin, Chancellor




         No. W2013-01121-COA-R3-CV - Filed September 17, 2013



This appeal results from the trial court’s dismissal of a complaint on the basis of res judicata.
However, in his appellate brief, the Appellant fails to raise as an issue the trial court's
application of the doctrine of res judicata, or the resulting dismissal. Because the
Appellant’s brief fails to raise and argue the dispositive issue in this case and does not
otherwise comply with the requirements of the Tennessee Rules of Appellate Procedure, we
decline to address the merits of the case and dismiss the appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal is Dismissed

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and D AVID R. F ARMER, J., joined.

Kenneth E. Diggs, Memphis, Tennessee, Pro Se.

Lauren Paxton Roberts, Nashville, Tennessee, for the Appellees, Bank of America, N.A. and
Bank of America Corporation.

John R. Wingo and Lauren Paxton Roberts, Nashville, Tennessee, for the Appellees, EMC
Mortgage Corporation and J.P. Morgan Chase Bank, N.A.
                                  MEMORANDUM OPINION1

                                             I. Background

        Plaintiff/Appellant Kenneth E. Diggs filed a pro se complaint on November 19, 2012
against the Defendants/Appellees Lasalle National Bank Association (“Lasalle”), Bank of
America Corporation (“Bank of America”), EMC Mortgage Corporations (“EMC”), and JP
Morgan & Chase Co. (“JP Morgan,” and together with Lasalle, Bank of America and EMC,
“Appellees”). The allegations in the complaint were largely identical to a complaint
previously filed by Mr. Diggs and dismissed by the trial court without prejudice for failure
to state a claim upon which relief could be granted. See Diggs v. Lasalle Nat. Bank Ass’n,
387 S.W.3d 559 (Tenn. Ct. App. 2012) (perm. app. denied Oct. 18, 2012). According to our
previous opinion affirming the dismissal of the first complaint:

                          Mr. Diggs asserts that he entered into an agreement with
                  EMC to pay $1,600.00 per month on his mortgage. However,
                  when his electricity was disconnected, he used the money to pay
                  for the electricity, rather than the mortgage. He also alleges that
                  he received psychiatric treatment for delusions and
                  hallucinations due to stress caused by EMC. Due to these
                  psychiatric problems, Mr. Diggs alleges that he was unable to
                  work, and therefore unable to pay his mortgage. Mr. Diggs
                  subsequently lost his job purportedly after he took a thirty-day
                  sick leave. Because Mr. Diggs was unable to pay his mortgage,
                  EMC initiated proceedings to foreclose on Mr. Diggs’s property.

                         Mr. Diggs filed for bankruptcy on May 14, 2007. On the
                  same day, EMC foreclosed on his property and sold it to Lasalle
                  for $109,650.00, leaving a balance of $38,718.78 owing on the
                  EMC mortgage. The sale was evidenced by a Trustee’s Deed
                  recorded in the Office of the Shelby County Register of Deeds.

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION,” shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.



                                                    -2-
                         On June 11, 2007, an Affidavit of Substitute Trustee was
                  recorded in the Office of the Shelby County Register of Deeds.
                  The affidavit provides that, as a result of the bankruptcy
                  proceeding, the May 14, 2007 foreclosure sale and Substitute
                  Trustee's deed were, in the Substitute Trustee's opinion, “null
                  and void.”2 Accordingly, Mr. Diggs maintained ownership of the
                  property at this point and was ordered to make payments on his
                  mortgage by the bankruptcy court.

                         Mr. Diggs’s bankruptcy case was dismissed on February
                  5, 2009. On January 11 and January 13, 2010, Wilson &
                  Associates, PLLC, on behalf of EMC, sent Mr. Diggs a notice
                  of intent to initiate foreclosure proceedings on the subject
                  property. The notice stated that foreclosure was scheduled for
                  February 12, 2010. On February 12, 2010, foreclosure occurred
                  and the property was conveyed to Bank of America National
                  Association, a successor by merger to Lasalle.

Diggs, 387 S.W.3d at 560–61.



        2
            Federal law provides that when a debtor files a petition for bankruptcy:

                     [The petition] operates as a stay, applicable to all entities, of—

                       (1) the commencement or continuation, including the issuance or
                  employment of process, of a judicial, administrative, or other action or
                  proceeding against the debtor that was or could have been commenced
                  before the commencement of the case under this title, or to recover a claim
                  against the debtor that arose before the commencement of the case under
                  this title;

                     (2) the enforcement, against the debtor or against property of the estate,
                  of a judgment obtained before the commencement of the case under this
                  title;

                     (3) any act to obtain possession of property of the estate or of property
                  from the estate or to exercise control over property of the estate; . . . .

11 U.S.C. § 362 (2010). Once Mr. Diggs initiated bankruptcy proceedings, an automatic stay was placed on
his property. EMC was, therefore, not entitled to foreclose on the property without court approval. As such,
the foreclosure on May 14, 2007 was void ab initio and had no legal effect. Accordingly, the property was
still owned by Mr. Diggs at that time.

                                                       -3-
        On November 19, 2012, Mr. Diggs filed the complaint at issue in this appeal in Part
III of the Chancery Court of Shelby County. The complaint alleges that the above facts
constitute breach of contract on behalf of the Appellees and that Mr. Diggs is entitled to over
four billion dollars in damages, as well as attorneys fees, despite the fact that Mr. Diggs has
proceeded pro se throughout these proceedings. The complaint was amended on December
20, 2012 to add additional allegations of EMC’s parent companies’ agreement to settle
charges brought by the Federal Trade Commission related to unlawful mortgage practices.

       Bank of America, individually, and as successor in interest to Lasalle, filed a Motion
to Dismiss and Memorandum on December 21, 2012, arguing that the claims asserted by Mr.
Diggs were barred by res judicata. Specifically, Bank of America asserted that Mr. Diggs
had brought nearly identical claims against the Appellees, on four separate occasions, all of
which had previously been dismissed, some with prejudice. JP Morgan, individually, and as
successor in interest to EMC, filed a Motion for an Extension of Time to reply to the
complaint on December 28, 2012.

       On January 7, 2013, Mr. Diggs filed several Motions to Strike Bank of America’s
Motion to Dismiss and Memorandum and to be awarded “pro se/counsel fees.” On January
8, 2013, Mr. Diggs also filed a Motion to Strike JP Morgan’s Motion for an Extension of
Time, as well as a Motion for a Default Judgment. On January 16, 2013, JP Morgan filed its
Motion to Dismiss, relying on the same ground asserted by Bank of America. Mr. Diggs
responded with further Motions to Strike. On February 6, 2013, the trial denied Mr. Diggs’s
Motion for Default Judgment, implicitly granting JP Morgan’s request for an extension. On
March 1, 2013, the case was transferred to Part II of the Chancery Court of Shelby County.

       On April 18, 2013, the trial court granted the Appellees’ Motions to Dismiss, finding
that Mr. Diggs’s complaint was barred by res judicata. The Court stated: “The Court finds
that [Mr. Diggs] has filed multiple lawsuits based on the same factual allegations, involving
the same causes of action, and against these same defendants, and that there has been a final
decision on the merits by a court of competent jurisdiction.”

       Mr. Diggs filed a timely notice of appeal, raising a number of issues that are not
pertinent to this appeal. As we perceive it, there is only one dispositive issue in this case:
whether the trial court erred in concluding that Mr. Diggs’s complaint was barred by the
doctrine of res judicata. In addition, the Appellees have argued that Mr. Diggs’s brief is in
violation of the Rules of Appellate Procedure and, therefore, should be dismissed. We agree.

                                         II. Analysis

       As previously discussed, the only substantive issue in this appeal is whether the trial

                                              -4-
court correctly dismissed Mr. Diggs’s petition on the basis of res judicata. Mr. Diggs,
however, fails to raise this issue in his appellate brief, fails to cite any authority to show that
the trial court erred in dismissing the case, and fails to include proper citation to the appellate
record to support his alleged errors. Because of these serious deficiencies, the Court is unable
to reach the merits of Mr. Diggs’s appeal.

       Tennessee Rule of Appellate Procedure 27 provides, in pertinent part:

               (a) Brief of the Appellant. The brief of the appellant shall
               contain under appropriate headings and in the order here
               indicated:

               (1) A table of contents, with references to the pages in the brief;
               (2) A table of authorities, including cases (alphabetically
               arranged), statutes and other authorities cited, with references to
               the pages in the brief where they are cited;
               (3) A jurisdictional statement in cases appealed to the Supreme
               Court directly from the trial court indicating briefly the
               jurisdictional grounds for the appeal to the Supreme Court;
               (4) A statement of the issues presented for review;
               (5) A statement of the case, indicating briefly the nature of the
               case, the course of proceedings, and its disposition in the court
               below;
               (6) A statement of facts, setting forth the facts relevant to the
               issues presented for review with appropriate references to the
               record;
               (7) An argument, which may be preceded by a summary of
               argument, setting forth:

                      (A) the contentions of the appellant with respect
                      to the issues presented, and the reasons therefor,
                      including the reasons why the contentions require
                      appellate relief, with citations to the authorities
                      and appropriate references to the record (which
                      may be quoted verbatim) relied on; and
                      (B) for each issue, a concise statement of the
                      applicable standard of review (which may appear
                      in the discussion of the issue or under a separate
                      heading placed before the discussion of the
                      issues);

                                                -5-
              (8) A short conclusion, stating the precise relief sought.

Tenn. R. App. P. 27. Rule 6 of the Tennessee Rules of the Court of Appeals describes
further requirements for the content of the argument “in regard to each issue on appeal.” Rule
6 states:

              (a) Written argument in regard to each issue on appeal shall
              contain:

              (1) A statement by the appellant of the alleged erroneous action
              of the trial court which raises the issue and a statement by the
              appellee of any action of the trial court which is relied upon to
              correct the alleged error, with citation to the record where the
              erroneous or corrective action is recorded.
              (2) A statement showing how such alleged error was seasonably
              called to the attention of the trial judge with citation to that part
              of the record where appellant's challenge of the alleged error is
              recorded.
              (3) A statement reciting wherein appellant was prejudiced by
              such alleged error, with citations to the record showing where
              the resultant prejudice is recorded.
              (4) A statement of each determinative fact relied upon with
              citation to the record where evidence of each such fact may be
              found.

              (b) No complaint of or reliance upon action by the trial court
              will be considered on appeal unless the argument contains a
              specific reference to the page or pages of the record where such
              action is recorded. No assertion of fact will be considered on
              appeal unless the argument contains a reference to the page or
              pages of the record where evidence of such fact is recorded.

Tenn. R. Ct. App. 6.

        Despite the express demands of Rule 27 and Rule 6, Mr. Diggs’s appellate brief has
numerous significant deficiencies. First, and most importantly, Mr. Diggs fails to raise as an
issue the trial court’s dismissal of his complaint on the basis of res judicata. Moreover, he
does not cite any law with regard to the res judicata issue in his appellate brief. Instead, Mr.
Diggs’s statement of the issues pertains only to the substantive issues purportedly raised by



                                               -6-
his complaint.3 The Tennessee Supreme Court has held that issues are waived where the
Appellant fails “to cite relevant authority in the argument section of the brief as required by
Rule 27(a)(7).” Bean v. Bean, 40 S.W.3d 52, 56 (Tenn. Ct. App. 2009). Deficiencies such
as these were recently considered by this Court in Owen v. Long Tire. See Long, 2011 WL
6777014, at *4. In that case, this Court stated:

                The requirement of a statement of the issues raised on appeal is
                no mere technicality. First, of course, the appellee is entitled to
                fair notice of the appellate issues so as to prepare his or her
                response. Most important, this Court is not charged with the
                responsibility of scouring the appellate record for any reversible
                error the trial court may have committed. On appeal, “[r]eview
                generally will extend only to those issues presented for review.”
                Tenn. R. App. P. 13.

Id. at *4. Thus, issues not presented for review are generally deemed waived by this Court.
Id. In this case, the trial court’s order of dismissal was based solely on the application of the
doctrine of res judicata. However, Mr. Diggs’s brief fails to afford the Appellees any notice
that he is asserting that the trial court erred in dismissing his complaint on this basis. Without
the issue of the dismissal being raised or argued by Mr. Diggs in his appellate brief, we must
conclude that any issue as the propriety of the dismissal is waived.

        In addition, Mr. Diggs’s brief contains no references to the appellate record of any
kind. As we have previously held, “[t]his Court is under no duty to verify unsupported
allegations in a party's brief, or for that matter consider issues raised but not argued in their
brief.” Owen v. Long Tire, L.L.C., No. W2011-01227-COA-R3-CV, 2011 WL 6777014, at
*4 (Tenn. Ct. App. Dec. 22, 2011) (quoting Bean, 40 S.W.3d at 56); see Mabry v. Mabry,
No. 03A01–9106CH207, 1992 WL 24995, at *1 (Tenn. Ct. App. Feb. 14, 1992) (“It is not
incumbent upon this Court to sift through the record in order to find proof to substantiate the
factual allegations of the parties.”); see also Quaites v. University of Tennessee College of
Pharmacy, No. M2011-00923-COA-R3-CV, 2012 WL 172893 (Tenn. Ct. App. January 19,
2012) (dismissing an appeal for, inter alia, failure to include references to the appellate record
in the appellant’s brief). The Tennessee Supreme Court has noted that “[c]ourts have routinely
held that the failure to make appropriate references to the record . . . as required by Rule
27(a)(7) constitutes a waiver of the issue.” Bean, 40 S.W.3d at 55 (citing cases).



        3
         From our reading of Mr. Diggs’s brief, he may also be taking issue with the trial court’s refusal to
grant him a default judgment against JP Morgan. However, Mr. Diggs fails to cite any law regarding this
issue. The issue is, therefore, waived. See Bean, 40 S.W.3d at 55.

                                                    -7-
        We recognize that Mr. Diggs is proceeding pro se in this appeal, as he was in the trial
court, and therefore may not be fluent in the Rules of this Court. However, it is well-settled
that, “[w]hile a party who chooses to represent himself or herself is entitled to the fair and
equal treatment of the courts, [p]ro se litigants are not . . . entitled to shift the burden of
litigating their case to the courts.” Chiozza v. Chiozza, 315 S.W.3d 482, 487 (Tenn. Ct. App.
2009). Accordingly, “[p]ro se litigants must comply with the same substantive and procedural
law to which represented parties must adhere.” Id.

       This Court has previously held that “profound deficiencies [like those found in Mr.
Diggs’s appellate brief] render[] appellate review impracticable, if not impossible.” Long,
2011 WL 6777014, at *4 (citing Missionary Ridge Baptist Church v. Tidwell, 1990 WL
94707, *2 (Tenn. Ct. App. July 11, 1990) (refusing to rely on the brief of the appellant
because it did not contain references to the record either in the statement of facts or the
argument section of its brief)); see also Bean, 40 S.W.3d at 55 (noting that the “failure to
comply with the Rules of Appellate Procedure and the rules of this Court waives the issues
for review”).

       While we recognize that this Court has discretion under Rule 2 of the Tennessee Rules
of Appellate Procedure4 to waive the express briefing requirements for good cause, we
decline to exercise our discretion in this case. “[T]he Supreme Court has held that it will not
find this Court in error for not considering a case on its merits where the plaintiff did not
comply with the rules of this Court.” Bean, 40 S.W.3d at 54–55 (citing Crowe v.
Birmingham & N.W. Ry. Co., 156 Tenn. 349, 1 S.W.2d 781 (Tenn. 1928)). Given Mr.
Diggs’s failure to comply with Rule 27 of the Tennessee Rules of Appellate Procedure and
Rule 6 of the Tennessee Rules of the Court of Appeals, we decline to address the merits of
this appeal. See Bean, 40 S.W.3d at 55; Duchow v. Whalen, 872 S.W.2d 692, 693 (Tenn.
Ct. App. 1993).

                                            III. Conclusion

       For the foregoing reasons, all issues relevant to this appeal are waived. Accordingly,
this appeal is dismissed. Costs of this appeal are taxed to Plaintiff/Appellant Kenneth E.
Diggs, and his surety.


        4
            Rule 2 of the Tennessee Rule of Appellate Procedure provides, in relevant part:

        For good cause, including the interest of expediting decision upon any matter, the Supreme
        Court, Court of Appeals, or Court of Criminal Appeals may suspend the requirements or
        provisions of any of these rules in a particular case on motion of a party or on its motion and
        may order proceedings in accordance with its discretion.

                                                     -8-
_________________________________
J. STEVEN STAFFORD, JUDGE




-9-